 

Case: 1:19-cr-00263-DCN Doc #: 87 Filed: 05/12/21 1 of 6. PagelD #: 495

UNITED STATES DISTRICT COURT

 

NORTHERN DISTRICT OF OHIO
EASTERN DIVISION
UNITED STATES OF AMERICA, ) Case No. 1:19 CR 263
)
Plaintiff, )
)
VS. ) ORDER
)
)
JESSIE CANTIE, )
)
Defendant. )

This matter is before the Court on Defendant’s Emergency Motion for Compassionate
Release/Reduction in Sentence, and Supplemental Motion in Further Support of Motion for
Compassionate Release, along with several supporting documents. (ECF # 65, 70, 80, 86). The
Government filed Responses in Opposition to Defendant’s Motions. (ECF #77, 85). No reply was
filed.

Under the terms of the First Step Act, 18 U.S.C. §3582(c)(1){A), inmates may file a
request with the court to modify an imposed term of imprisonment for “extraordinary and
compelling reasons.” Prior to taking such action, however, an inmate is required to request that
the Director of the Bureau of Prisons (“BOP”) file a motion on his behalf, and to “fully exhaust[]
all administrative rights to appeal a failure of the BOP to bring a motion.” Jd. Administrative
rights are exhausted when the warden refuses to recommend that the BOP file a compassionate
release motion with the court, and the prisoner appeals the denial using the BOP’s
Administrative Remedy program, or if there has been a “lapse of 30 days from the receipt of such

a request by the warden of the defendant’s facility.” Program Statement 1330.18; 28 C.F.R.

 
 

Case: 1:19-cr-00263-DCN Doc #: 87 Filed: 05/12/21 2 of 6. PagelD #: 496

542(B), The Sixth Circuit has interpreted this to mean that the exhaustion requirement is satisfied
thirty days after a warden receives a request by an inmate, regardless of whether any
administrative appeals are available or have been pursued. See, United States v. Alam, 960 F.3d
831 (6" Cir. 2020). It is undisputed that Defendant filed a request with the Warden on June 12,
2020, which was denied. Mr. Cantie also appealed the denial and it has now been more than
thirty days since his appeal, without any response from the BOP. Because there has been a lapse
of more than thirty days without response from the BOP, the motion is properly before this
Court.

In order to justify compassionate release a court must: (1) find that extraordinary and
compelling reasons warrant a sentence reduction; (2) find that the reduction is consistent with
applicable Sentencing Commission policy statements; and (3) consider the applicable §3553(a)
factors. See, United States v. Jones, Case No 20-3701, at 9 (6" Cir., Nov. 20, 2020). The Sixth
Circuit has recently held that, following the passage of the First Step Act, the policy statements
set forth in U.S.S.G. §1B1.13 are not “applicable” policy statements that court must consider in
making a decision on compassionate release. Id. at 13. “Until the Sentencing Commission
updates §1B1.13 to reflect the First Step Act, district courts have full discretion in the interim to
determine whether an ‘extraordinary and compelling’ reason justifies compassionate release
when an imprisoned person files a §3582(c)(1)(A) motion.” Jd. A “compassionate release
decision is discretionary, not mandatory.” Jd. at 9; Cf United States v. Curry, 606 F.3d 323, 330
(6" Cir. 2010).

For purposes of this opinion, the Court considered Mr. Cantie’s filings, the Government’s
opposition, and the record as it relates to his change of plea hearing and sentencing. In addition it

considered and balanced all the factors set forth in 18 U.S.C. §3553(a). The combination of

 
 

Case: 1:19-cr-00263-DCN Doc #: 87 Filed: 05/12/21 3 of 6. PagelD #: 497

factors at play in Mr. Cantie’s case do not place him the same category as other inmates for
whom this Court has found that release was appropriate.

The Court recognizes that the COVID-19 pandemic has created a stressful and dangerous
environment for everyone, and that the dangers are exacerbated for those in certain categories. It
is also clear that people who are confined in closed residential facilities, be it prisons, nursing
homes, college dorms, or other similar facilities, are less able to protect themselves from
exposure to the virus. However, as outlined in more detail the Government’s brief, the BOP, just
like every other institution responsible for the safety of a large number of vulnerable people have
been making adjustments and improvements in their handling of the pandemic as new
information comes in, risk factors are re-assessed, and best practices are revised. The BOP has
taken action, within its statutory authority under 18 U.S.C. §3624 and Pub. L. No. 116-136,
§12003(b)(2), 134 Stat. 281, 516 (to be codified at 18 U.S.C. §3621), to move the many
vulnerable/lowest risk inmates to home confinement. For these and other reasons, the Sixth
Circuit, along with other circuit courts, has repeatedly recognized that “generalized fears of
contracting COVID-19, without more,” do not justify releasing inmates. See, e.g., United States
v. Bothra, No. 20-1364, 2020 WL 2611545, at *2 (6" Cir. May 21, 2020). It is also important to
note that the general non-prison population is also at an all time high risk for contraction of
COVID-19 due to surges in community spread. Therefore, the risk differential between the
general and special populations is not currently as high as it may have been at the beginning of
the pandemic.

Mr. Cantie claims to suffer from Type I diabetes and hypertension. He claims that this
increases his risk of severe consequences should he contract COVID-19. He also alleges that he
is not receiving his proper dosage of medication for his diabetes, and that this severely

compromises his health. Although both Type I diabetes and hypertension are recognized by the

 
 

Case: 1:19-cr-00263-DCN Doc #: 87 Filed: 05/12/21 4 of 6. PagelD #: 498

CDC as a risk factors that “may” heighten his susceptibility to serious consequences from
COVID-19, Mr. Cantie does not have any condition that the CDC has listed in the highest of
level of risk factors. Further, although he complains that he should be receiving three daily
injections for his diabetes, and is only getting two, the BOP health records indicate that he has
never been prescribed more than two injections per day. His records also indicate that he is
“stable on current medication therapy,” and “no medication changes” are indicated. Therefore,
Mr. Cantie has not shown that the prison is incapable of providing effective treatment and
management of his symptoms. In addition, Mr. Cantie did contract the COVID-19 virus in
December of 2020. He was not hospitalized and has been out of quarantine for some time.
Though he claims to suffer from continuing headaches, brain fog, and dizziness, there is no
evidence that he is suffering from any life threatening conditions, or any ailments that cannot be
adequately managed in custody. He has not, therefore, shown that extraordinary and compelling
reasons justify his early release.

Further, even if he had shown that he is at heightened risk for COVID-19 and its
consequences, this is not the sole factor that the Court must consider in determining whether
extraordinary and compelling reasons exist for a reduction in sentence. The Court must also use
its discretion to make a determination as to whether the individual’s situation is extraordinary
and compelling when viewed in the context of other incarcerated individuals. It must balance all
of the §3553 sentencing factors, including but not limited to, the nature and circumstances of the
offense, the history and character of the defendant, the need for the sentence originally imposed,
the protection of the community, the avoidance of unwarranted sentencing disparities, and all of
the other considerations that went into the original sentencing decision.

When full consideration is given to the 18 U.S.C. §3553(a) factors, it becomes apparent that Mr.

Cantie is not entitled to a reduction in sentence.

 
 

Case: 1:19-cr-00263-DCN Doc #: 87 Filed: 05/12/21 5 of 6. PagelD #: 499

Mr. Cantie pled guilty to being a felon in possession of a firearm. He was sentenced to
sixty-six months and has served well under half of that sentence. A sentence of one year and ten
months (the time spent incarcerated since his arrest) would not reflect the seriousness of this
crime, and would give Mr. Cantie a disparately low sentence compared to other defendants who
engage in similar behavior. Prior to this crime, Mr. Cantie had a history of illegal firearm
possessions, drug trafficking, and aggravated robbery. The fact that he again put himself in this
position indicates he has not learned from past experiences. Therefore, he has not shown himself
to be at a low risk for recidivism and he continues to be a danger to the community. Further,
even if his sentence was reduced in this case, he may not be eligible for release into the
community and out of heightened COVID risk because he currently incarcerated at the
Cuyahoga County Jail awaiting trial in two state cases for Aggravated Robbery, Aggravated
Theft, and having a weapon while under disability. The offenses leading to these charges were
allegedly committed around the same time period that he possessed the weapon at issue in this
case.

Mr. Cantie has not shown that a reduced sentence is supportable under the 18 U.S.C.
§3553(a) factors; he does not suffer from any debilitating health conditions; and, he is not
hampered in his ability to provide self-care within the institution. His health issues appear to be
under control and appropriately treated. For the reasons set forth above, having considered the
record, Mr. Cantie’s arguments, and all of the factors set forth in 18 U.S.C. §3553(a), the Court
finds, in its discretion, that the Defendant’s Motion for Compassionate Release should be

DENIED. (ECF #65, 70). IT ISSO ORDERED.

null. ava

DONALD C. cca f

 
 

 

Case: 1:19-cr-00263-DCN Doc #: 87 Filed: 05/12/21 6 of 6. PagelD #: 500

Senior United States District Judge

 

Wy) 4 i
Why, :
pate:_{/ [My (2, LOL

' l /
i

 
